Citation Nr: 0301401	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty August 1966 to August 
1969.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by 
the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO) that, in part, denied the 
appellant's claim of entitlement to an increased rating 
for a skin disability.  In November 2000, a 
videoconference Board hearing was held before the 
undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  Subsequent to 
that hearing, the Board remanded the case to the RO in 
January 2001 for additional development; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant 
in obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant's skin disability is manifested by 
subjective complaints of a constant rash on his stomach 
and back and intermittent rash elsewhere all of which 
worsens in humid weather and in the summertime with 
constant itching and extensive lesions.

3.  The appellant's skin disability is manifested by 
objective clinical findings of some small areas of 
hypopigmentation and slightly scaly patches on the jawline 
and neck, both elbows and hands, groin and dorsal shaft of 
penis and the toes of both feet.

4.  The appellant's skin disability is not productive of 
constant exudation or itching, extensive lesions, or 
marked disfigurement.

5.  The appellant's skin disability is not productive of 
dermatitis or eczema covering an area of 20 to 40 percent 
of the entire body, or of 20 to 40 percent of exposed 
areas affected, nor has systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the appellant's tinea versicolor disability 
have not been met on either a schedular or an 
extraschedular basis under either the old regulations or 
the new regulations that became effective on August 30, 
2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 
4.118, Diagnostic Code 7806 (2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections in 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the 
Board finds that the criteria, whether schedular or 
extraschedular, for an evaluation in excess of the 
currently assigned 10 percent for the appellant's tinea 
versicolor disability have not been met.

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the 
present level of disability is found in the reports of the 
VA examinations conducted in February 1995, and July 2001; 
in the private doctor reports dated from January to 
February 1999; in the testimony given by the appellant at 
his November 2000 videoconference hearing and in the 
reports of VA inpatient and outpatient treatment rendered 
between 1994 and 2002.

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective on August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) and 
corrections in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  
The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 
(1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
the instant case, the Board will consider whether the 
appellant is entitled to a higher rating under both the 
old and the new regulations for the period from August 30, 
2002 onward; prior to that date, only the old regulations 
are applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 
2000).

In this case, the January 1999 Statement of the Case 
(SOC), a copy of which was provided to the appellant, 
reflects the evaluation of the pertinent medical evidence 
under the rating criteria in effect prior to August 30, 
2002, but the RO has not had an opportunity to address the 
revised regulations for the evaluation of skin problems in 
connection with the appellant's claim for a higher rating 
for his tinea versicolor disability.  However, the Board 
sent the appellant a copy of the revised regulations on 
November 8, 2002, prior to consideration of the appeal of 
this issue.  The Board notes that the appellant's 
representative referenced the new regulations in the 
informal hearing presentation submitted in October 2002.  
The appellant was also offered the opportunity to submit 
additional argument or evidence; he responded in a letter 
received at the Board on December 2002.  

The appellant testified during his November 2000 
videoconference hearing that he would get spots on his 
stomach, back, arms, feet and forehead.  He said that 
these spots itched all the time.  He stated that salves 
helped somewhat, but their effect lasted only a few hours 
and then the itching would resume.  The appellant further 
testified that he would get running sores on his back and 
stomach.  He said that his skin condition was worse when 
the weather was humid and that it was really bad in the 
summer.  He stated that the spots on his back and stomach 
never went away.  See Videoconference Hearing Transcript 
p. 10.  The appellant further testified that he currently 
had the condition on his arms, feet, back and stomach.  
See Videoconference Hearing Transcript p. 11.

Review of the medical evidence of record reveals that the 
appellant was hospitalized in a VA facility for PTSD 
treatment in December 1994.  He was diagnosed with 
dyshydrotic eczema of the hands that was recurrent.  
Physical examination did not reveal any skin rash or 
condition on any body parts other than the hands.

The appellant underwent a VA skin examination in February 
1995; he complained of pruritic burning and tingling from 
a skin eruption of a periodic nature that would present on 
his underarm and occasionally his back and hands.  The 
appellant also complained of a rash on his face.  He said 
that the condition on his trunk and hands was worse in the 
winter, but that the summer heat did cause an itching 
sensation.  The appellant reported occupational exposure 
to chemicals, types unknown.  He said that he had benefit 
from a medicated cream.  On physical examination, the 
examiner noted erythematous patches of greasy scale on the 
hair bearing areas of the beard, scalp, and temples and on 
the forehead.  There were also erythematous patches with 
dry white scale in the axilla bilaterally that extended 
onto the sides of the chest bilaterally.  The examiner 
rendered diagnoses of seborrheic dermatitis of the face 
and scalp and irritant contact dermatitis versus allergic 
contact dermatitis in a patient with a history of atopic 
diathesis.

Review of the medical evidence of record also reveals that 
the appellant underwent a private psychiatric evaluation 
in November 1998.  The section covering the review of 
systems did not contain any mention of problems with any 
skin condition.  A private doctor report, dated in January 
1999, indicates that the appellant sought treatment for 
complaints of a rash around the eyes and on the stomach.  
Physical examination revealed dermatitis of both eyelids 
and dermatitis of a large spot on the abdominal wall below 
the umbilical area.  The abdominal dermatitis was 
described as red and itching.  A punch biopsy of the 
stomach dermatitis indicated the presence of subepidermal 
vesicular dermatitis.  A note dated February 2, 1999, 
indicated that the appellant's dermatitis had improved 
with good results from the prescribed medication.

VA outpatient records show that, in December 1998, the 
appellant complained of a rash under his eyelids and on 
other body parts.  A January 2000 medical clinic note 
indicated that the appellant had been complaining of a 
chronic skin rash around the eyelids that was felt to be 
contact dermatitis from his nickel eyeglasses.  A primary 
care clinic note, dated in November 2000, indicates that 
the appellant suffered from a chronic skin rash, but the 
physical examination did not result in any findings 
pertaining to the skin.  A June 2001 diabetic nursing note 
indicates that the appellant had been having problems with 
his feet burning and itching.  Some redness of the toes 
was noted bilaterally with fissures under the great toes.  
A podiatry clinic note, dated in July 2001, indicated that 
there appeared to be some tinea dermopathy interdigitally.  
However, no break in skin integrity was observed and the 
condition was resolving.

The appellant underwent a VA skin examination on July 18, 
2001; the examiner stated that a review of the appellant's 
medical records revealed treatment for a periocular rash 
that was felt to be contact dermatitis secondary to nickel 
in his glasses.  The appellant reported a rash that was 
present year-round and worse in the summer.  He said that 
it generally involved his face, neck, trunk, groin and 
penis.  He said that he always had lesions of his neck, 
abdomen and penis.  His main complaints were of scaling 
and pruritus.  On physical examination, several 
hypopigmented slightly scaly patches were observed on the 
jawline and neck.  The examiner stated that the 
appellant's chest and back were clear.  The examiner noted 
an annular red scaly plaque on the right upper inner arm.  
There were red scaly patches in the groin bilaterally that 
spared the scrotum.  There was a lichenfied nummular patch 
on the lower abdomen and on the dorsal shaft of the penis.  
The examiner rendered diagnoses of probable tinea 
versicolor of the neck and face; possible tinea corporis 
(right arm); tinea cruris; and nummular dermatitis/lichen 
complex chronicus of the lower abdomen and penis.

Photographs of the appellant were taken at a VA facility 
in September 2001.  These photographs show one small spot 
of hypopigmentation on the left hand with a couple of 
additional small spots on the left fingers; several such 
small spots on the right hand; approximately four small 
spots on the left side of the neck; spots covering both 
elbows and another small spot on the back of the right 
arm; some discoloration at the base of the penile shaft; 
and some scaling of toes on each foot.  There does not 
appear to be any rash or discoloration of the abdomen.  No 
redness or exudate is apparent in the photographs.

In August 2001, the appellant underwent a VA diabetes 
examination.  The examiner stated that no lesions were 
found on examination of the skin.

In January 2002, the appellant sought treatment for 
complaints of spots on his hands, neck and chest.  He was 
noted to present with complaint of a rash on arms present 
for years that was worse in summer.  He had itchy feet.  
On physical examination, there were hypopigmented patches 
with scale on his elbows, arms and dorsum of his hands.  
There were erythematous patches with scale on the dorsum 
of both feet, but the bottoms of the feet were clear.  The 
assessment was tinea versicolor and contact dermatitis on 
feet.

Under the regulatory scheme in effect prior to August 30, 
2002, the appellant's tinea versicolor was evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to 
the skin condition eczema.  Under that Diagnostic Code, 
eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 
10 percent evaluation.  If it is accompanied by exudation 
or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
exceptionally repugnant warrants a 50 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of 
the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal and parasitic diseases) are to 
be rated as disfigurement of the head, face or neck 
(Diagnostic Code 7800), scars, (Diagnostic Codes, 7801, 
7802, 7803, 7804 or 7805) or dermatitis or eczema 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7820.  

Dermatitis or eczema of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and 
no more than topical therapy required during the past 12-
month period will be rated at zero percent.  

Dermatitis or eczema with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or requiring intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during the past 12-
month period will be rated 10 percent.  

Dermatitis or eczema of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
requiring systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 
weeks or more, but not constantly, during the past 12-
month period will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs during the past 12-month period will be rated 60 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Review of the evidence or record reveals that the 
appellant's tinea dermopathy is not productive of any 
exudation, nor have any extensive lesions or marked 
disfigurement been identified and such symptomatology is 
required for the next higher evaluation under the 
regulations in effect prior to August 30, 2002.  While the 
appellant has reported that he suffers from constant 
itching, the clinical record does not reflect any 
complaints of, or findings of, constant itching.  The 
appellant never mentioned problems with constant itching 
during any of his PTSD treatment and no such problem is 
listed under Axis III.  The appellant did not even mention 
suffering from any skin condition during the review of 
systems during a private psychiatric evaluation conducted 
in November 1998.  It also seems that the appellant's skin 
condition does respond to treatment as evidenced by the 
February 10, 1999 private doctor report that the 
dermatitis was improving with good results from the 
prescribed medication.  Furthermore, the evidence of 
record demonstrates that the appellant's skin is 
occasionally free from tinea dermopathy, as evidenced by 
the August 2001 VA diabetes examination that revealed no 
lesions of the skin.  In addition, the September 2001 
photographs do not reveal any evidence of excoriation, nor 
does the evidence of record contain any clinical finding 
of excoriation.  The Board notes that the appellant has 
not provided any allegations or evidence that he has lost 
time from work due to the tinea versicolor or that any of 
his current job duties have been curtailed because of the 
tinea dermopathy.

Based on the evidence of record, including photographs, 
the appellant's symptomatology does not more nearly 
resemble that of the next highest evaluation.  The Board 
has considered the appellant's complaints, as well as the 
clinical findings, and concludes that the criteria for an 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 7806 in effect prior to August 30, 2002 
have not been met.

The Board has also considered the prior provisions 
concerning disfiguring scars to the head, face or neck; 
scars which are slight will be not be awarded a 
compensable evaluation.  Disfiguring scars to the head, 
face or neck, which are moderate, will be awarded a 10 
percent evaluation.  A 30 percent evaluation is warranted 
where scars of the head, face or neck are severely 
disfiguring, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, or, 
where there is evidence of tissue loss and cicatrization 
with marked discoloration or color contrast.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 and Note.  The evidence of 
record does not indicate that the appellant's service-
connected tinea dermopathy has ever resulted in scars that 
are severely disfiguring, or productive of a marked and 
unsightly deformity of the eyelids, lips or auricles.  Nor 
is there evidence of tissue loss and cicatrization with 
marked discoloration or color contrast, as evidenced by 
the September 2001 photographs.

The new 38 C.F.R. § 4.118, Diagnostic Code 7806 now 
provides that specific percentages of skin must be 
adversely affected by a veteran's claimed skin disability 
in order to qualify for a disability rating.  The new 10 
percent disability rating requires that at least 5 
percent, but not less than 20 percent, of the entire body 
or exposed areas of the body must be affected by the 
veteran's claimed skin disability.  The new 30 percent 
disability rating mandates that between 20 and 40 percent 
of either the entire body or exposed areas of the body 
must be affected by the skin disability.  Alternatively, 
to qualify for a 30 percent disability rating, a veteran 
must be receiving intermittent systemic therapy like 
corticosteroids or other immunosuppressive drugs for no 
less than 6 weeks during the past 12 months.  See 67 Fed. 
Reg. 49596-49599 (2002).

In this case, the appellant has not received treatment 
with any intermittent systemic therapy like 
corticosteroids or other immunosuppressive drugs; he has 
only been prescribed topical medication.  In addition, the 
medical evidence of record does not demonstrate that 
between 20 and 40 percent of either the appellant's entire 
body or that between 20 and 40 percent of the exposed 
areas of the appellant's body have been affected by the 
skin disability.  The September 2001 photographs clearly 
demonstrate that the affected areas at that time were 
quite small in size and very scattered.  In addition, 
there is some medical evidence that indicates that there 
are times when the appellant's skin is free from lesions.  
In light of the foregoing, the criteria for a rating in 
excess of 10 percent under the new criteria have not been 
met on a schedular basis.

The appellant has indicated that he should be rated as 
more than 10 percent disabled for his skin disability due 
to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree 
of impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA outpatient records and the 
VA medical examination reports do not indicate that the 
appellant's symptomatology meets the regulatory 
requirements for an evaluation in excess of 10 percent 
under the old or the new regulatory provisions.  These 
clinical assessments are considered persuasive as to the 
appellant's degree of impairment due to his skin 
disability since they consider the his overall industrial 
impairment due to his tinea versicolor.

Notwithstanding the above discussion, a rating in excess 
of the currently assigned 10 percent evaluation for the 
skin disability at issue may be granted when it is 
demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected skin disability has presented such an unusual or 
exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
is not inadequate.  As discussed above, there are higher 
ratings for a skin disability, but the required 
manifestations have not been shown in this case.  The 
Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his skin disability and 
he has continued to work.  The appellant has not offered 
any objective evidence of any symptoms due to the skin 
disability that would render impractical the application 
of the regular schedular standards.  Consequently, the 
Board concludes that the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996) (When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria 
for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings needed for the next higher evaluation of 30 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 10 percent for the 
appellant's skin disability, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  With few exceptions, this law is applicable to 
all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 2001 RO VCAA notification letter; 
the January 1999 Statement of the Case (SOC); the 
Supplemental Statements of the Case (SSOC) issued in April 
1999, and May 2002; the January 2001 Board remand; and the 
November 2002 Board notice letter concerning the new skin 
regulations.  He was informed by the May 2002 SSOC that 
the results of the VA medical examination and the medical 
records in evidence did not show that his skin disability 
was severe enough to warrant an increased evaluation.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded a VA medical examination.  
In addition, the appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in March 
2001.  He was also informed of the new skin regulations in 
a letter sent by the Board in November 2002; the Board 
asked the appellant to identify all relevant records.  The 
appellant responded that same month.  Therefore, there is 
no indication that additional relevant medical records 
exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the service claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The RO provided the appellant with the pertinent 
evidentiary development that was codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
the appellant's tinea versicolor disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

